                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


      JAY MINERLEY, individually
      and as class representative,

                   Plaintiff,

           v.
                                      CIVIL NO. 13-1377 (NLH/KMW)
      AETNA, INC., AETNA HEALTH,
      INC. (a NJ corp.), AETNA        OPINION
      HEALTH INSURANCE CO., AETNA
      LIFE INSURANCE CO., and THE
      RAWLINGS COMPANY, LLC,

                   Defendants.


APPEARANCES:

CHARLES KANNEBECKER
KANNEBECKER LAW
104 W. HIGH STREET
MILFORD, PA 18337

AND

RYAN N. BOLAND
MATTHEW D’ANNUNZIO
DON P. FOSTER
OFFIT KURMAN, P.A.
1801 MARKET STREET, SUITE 2300
PHILADELPHIA, PA 19103

       Attorneys for Plaintiff, Jay Minerley

ANTHONY M. CHRISTINA
RICHARD W. COHEN
GERALD LAWRENCE
URIEL RABINOVITZ
LOWEY DANNENBERG, P.C.
44 SOUTH BROADWAY, SUITE 1100
WHITE PLAINS, NY 10601-2310
     Attorneys for Defendants Aetna, Inc., Aetna Health, Inc. (a
NJ corp.), Aetna Health Insurance Co., Aetna Life Insurance Co.,
and the Rawlings Company, LLC

HILLMAN, District Judge

        This case concerns the interpretation of an insurance

policy and whether the insurer may require the insured to

reimburse medical costs paid by the insurer when the insured

receives an award from a third-party tortfeasor.     Currently

before the Court is Plaintiff’s Motion for Partial Summary

Judgment and Defendants’ 1 Motion for Summary Judgment.   For the

reasons discussed below, Plaintiff’s Motion will be denied and

Defendants’ Motion will be granted, in part, and denied, in

part.

                              BACKGROUND

        Our recitation of the facts is taken from Plaintiff’s and

Defendants’ Statements of Material Facts Not in Dispute.     This

Court notes factual disagreement where applicable.     Plaintiff

Jay Minerley was an employee of Weiss-Aug Company Inc. (“Weiss-

Aug”), a New Jersey company, from February 2007 through April

2017.     During that time, Minerley, a resident of Pennsylvania,

enrolled in an employer-sponsored health benefits provided by

Weiss-Aug.     Of relevance, Minerley attended a Weiss-Aug employee




1 As used in this Opinion, “Defendants” refers to Aetna, Inc.,
Aetna Health, Inc. (a NJ corp.), Aetna Health Insurance Co.,
Aetna Life Insurance Co., and the Rawlings Company, LLC.


                                   2
benefits meeting on October 27, 2009 and received a plan design

document, which provided a top-level overview of the benefits

offered.

     Minerley participated in the Weiss-Aug sponsored healthcare

benefits plan (the “Weiss-Aug Plan” or the “ERISA Plan”).    Debra

Myshkoff was the plan administrator for the Weiss-Aug Plan.

Weiss-Aug received copies of the relevant policies provided by

Aetna.   It is unclear whether Myshkoff provided copies of the

policies at the meeting, but it is undisputed that Minerley had

access to plan documents through an electronic portal provided

by Aetna.

     As part of the Weiss-Aug Plan, Minerley received benefits

under an Aetna Citizen Choice Point of Service HMO Plan (the

“Aetna insurance policies” or the “Aetna policies”).     Minerley’s

insurance benefits consisted of two policies: the Pennsylvania

HMO policy (the “Aetna PA Policy”), underwritten by Aetna Health

Inc., and the New Jersey Non-Referred policy (the “Aetna NJ

Policy”), underwritten by the Aetna Health Insurance Company.

The Aetna PA Policy provided in-network benefits and emergency

services while the Aetna NJ Policy provided out-of-network and

non-referred medical services.

     Each of these policies contained two overall documents.

The first document was an agreement between Weiss-Aug and the

underwriting Aetna entity.   The second document was a


                                 3
Certificate of Coverage (“Certificate”).    Within this

Certificate is a section pertaining to the underwriting Aetna

entities’ right of recovery against an insured in specific

situations.   In relevant part, the Aetna PA Policy’s Certificate

stated:

     The Member also specifically acknowledges HMO’s right
     of reimbursement. This right of reimbursement
     attaches, to the fullest extent permitted by law, when
     HMO has provided health care benefits for injuries or
     illness for which a third party is and the Member
     and/or the Member’s representative has recovered any
     amounts from the third party or any party making
     payments on the third party’s behalf. By providing
     any benefit under this Certificate, HMO is granted an
     assignment of the proceeds of any settlement, judgment
     or other payment received by the Member to the extent
     of the full cost of all benefits provided by HMO.

(emphasis in original).     This was amended effective November 1,

2009, to state:

     By accepting benefits under this Plan, the Member also
     specifically acknowledges HMO’s right of
     reimbursement. This right of reimbursement attaches
     when this Plan has provided health care benefits for
     expenses incurred due to Third Party injuries and the
     Member or the Member’s representative has recovered
     any amounts from any sources, including but not
     limited to: payments made by a third Party or any
     insurance company on behalf of the Third Party . . . .

(emphasis in original). 2

     There are two processes for administrative exhaustion under

the Aetna PA Policy, the “appeal” process and the “complaint”



2 While Plaintiff denies Defendants’ characterization of this
policy provision, Plaintiff does not deny that the policy
contains this provision.


                                   4
process.   The appeal process is used for “adverse benefit

determinations.”   An adverse benefit determination includes

“decisions made by the HMO that result in denial, reduction or

termination of a benefit or the amount paid for it.” (emphasis

in original).   An appeal occurs when there is a “request to the

HMO to reconsider an adverse benefit determination.” (emphasis

in original).

     The complaint process starts with a “complaint.”    A

“complaint” is “an expression of dissatisfaction about . . . the

quality of coverage, operations or management policies of the

HMO.” (emphasis in original).    There are procedures, which are

not relevant to the issue at hand, that the Aetna PA Policy

prescribes for Aetna to follow when reviewing a “complaint.”

Although both an “appeal” and a “complaint” under the Aetna PA

Policy are subject to different procedures, both are subject to

an exhaustion of process provision.    This “must be exhausted

prior to . . . the establishing of any litigation.”

     Myshkoff, the ERISA Employee Retirement Income Security Act

(“ERISA”) plan administrator for Weiss-Aug, stated that the

Aetna PA Policy was the relevant ERISA plan document for the

time period at issue. 3   Weiss-Aug submitted a single Form 5500


3 Plaintiff alleges that counsel spoke with Myshkoff and advised
her that the Aetna PA Policy was the relevant plan document.
Regardless of Plaintiff’s unsubstantiated allegation, Defendants
are correct that Myshkoff declared, under penalty of perjury,


                                  5
for the year 2010, received one plan identification number, 502,

and identified through various schedules that Aetna Health,

Inc., Sun Life and Health Insurance Company, and Unum Life

Insurance Company of America would provide benefits.

     On May 20, 2010, Minerley was involved in a motor vehicle

accident in Morris County, New Jersey.   He sustained multiple

injuries, including fractured ribs, fractured vertebrae, and

herniated disks.   He was treated at St. Clare’s Hospital and

Morristown Memorial Hospital.   Minerley’s medical treatments

totaled $3,512.82 and were paid for by his Aetna PA Policy. 4

     Minerley retained a personal injury attorney, Charles

Kannebecker.   Defendant Rawlings, which was Aetna’s subrogation

and reimbursement claims vendor at the time, notified

Kannebecker on July 21, 2010 of the Aetna PA Policy’s

reimbursement provision discussed supra.   Minerley later

successfully recovered from the third-party tortfeasor in this

accident.   On January 9, 2013, Rawlings received a reimbursement

check from Kannebecker, sent on Minerley’s behalf, in the amount

of $3,512.82 — the exact amount of the health benefits provided.




that the Aetna PA Policy was the relevant plan document at the
time of Minerley’s accident. This is further supported by her
deposition testimony, where she states the same.

4 Again, Plaintiff denies Defendants’ characterization of these
facts, but admits that “Defendants produced records suggesting
that the benefits were paid through the” Aetna PA Policy.


                                 6
      Minerley did not contest this policy provision through the

administrative procedures set forth in the Aetna PA Policy (or

the Aetna NJ Policy) as described supra.    Minerley claims he did

not do so because he never received a “Notice of Adverse Benefit

Determination.”    Defendants do not contest that Minerley did not

receive a document with that title, but do state that the July

21, 2010 letter from Rawlings and their own filings in this case

serve as notice of their adverse benefit determination.     Instead

of pursuing his administrative remedies, Minerley, along with

Michelle Roche and Tim Singleton, filed a complaint against

Defendants in the New Jersey Superior Court, Law Division,

Atlantic County.    Defendants removed the action to this Court on

March 7, 2013.    Multiple opinions, motion practice, and

discovery ensued.

      Currently, Minerley is the only Plaintiff in this case.

Singleton’s claims were dismissed on March 1, 2016 [45, 46].

Minerley, through his amended complaint, now claims the

following:

  •   Aetna violated 29 U.S.C. § 1132(a)(1)(B) by denying

      benefits to which Minerley was entitled; and

  •   Aetna violated 29 U.S. § 1004(a)(1)(A) and 29 U.S.C.

      § 1132(a)(3) (concerning breaches of fiduciary duty) by

      requiring reimbursement of Minerley’s tort claim, for

      allegedly misrepresenting its right to reimbursement, and


                                  7
     by failing to avoid the alleged conflict of interest in

     demanding reimbursement.

All parties filed their respective summary judgment motions on

February 9, 2018.   These motions were fully briefed and are now

ripe for adjudication.

                              ANALYSIS

     A.   Subject Matter Jurisdiction

     This Court exercises jurisdiction pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 1132(f).

     B.   Summary Judgment Standard

     Summary judgment is appropriate where the Court is

satisfied that “‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the

affidavits if any,’ . . . demonstrate the absence of a genuine

issue of material fact” and that the moving party is entitled to

a judgment as a matter of law.   Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986) (citing FED. R. CIV. P. 56).

     An issue is “genuine” if it is supported by evidence such

that a reasonable jury could return a verdict in the nonmoving

party’s favor.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).   A fact is “material” if, under the governing

substantive law, a dispute about the fact might affect the

outcome of the suit.   Id.   “In considering a motion for summary

judgment, a district court may not make credibility


                                  8
determinations or engage in any weighing of the evidence;

instead, the non-moving party’s evidence ‘is to be believed and

all justifiable inferences are to be drawn in his favor.’”

Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004)

(citing Anderson, 477 U.S. at 255).

     Initially, the moving party bears the burden of

demonstrating the absence of a genuine issue of material fact.

Celotex, 477 U.S. at 323 (“[A] party seeking summary judgment

always bears the initial responsibility of informing the

district court of the basis for its motion, and identifying

those portions of ‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the

affidavits, if any,’ which it believes demonstrate the absence

of a genuine issue of material fact.”); see Singletary v. Pa.

Dep’t of Corr., 266 F.3d 186, 192 n.2 (3d Cir. 2001) (“Although

the initial burden is on the summary judgment movant to show the

absence of a genuine issue of material fact, ‘the burden on the

moving party may be discharged by “showing”—that is, pointing

out to the district court—that there is an absence of evidence

to support the nonmoving party’s case’ when the nonmoving party

bears the ultimate burden of proof.” (citing Celotex, 477 U.S.

at 325)).

     Once the moving party has met this burden, the nonmoving

party must identify, by affidavits or otherwise, specific facts


                                9
showing that there is a genuine issue for trial.   Celotex, 477

U.S. at 324.   A “party opposing summary judgment ‘may not rest

upon the mere allegations or denials of the . . . pleading[s].’”

Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001).    For

“the non-moving party[] to prevail, [that party] must ‘make a

showing sufficient to establish the existence of [every] element

essential to that party’s case, and on which that party will

bear the burden of proof at trial.’”   Cooper v. Sniezek, 418 F.

App’x 56, 58 (3d Cir. 2011) (citing Celotex, 477 U.S. at 322).

Thus, to withstand a properly supported motion for summary

judgment, the nonmoving party must identify specific facts and

affirmative evidence that contradict those offered by the moving

party.   Anderson, 477 U.S. at 257.

     If this case proceeds to trial, the remaining issues will

be tried before this Court in a bench trial.   “When deciding a

motion for summary judgment, it is not our role to evaluate the

evidence and decide the truth of the matter, but to determine

whether there is a genuine issue for trial.”   Rubin v.

Amerihealth Adm’rs, Inc., No. 12-3719, 2013 WL 3967569, at *8

(E.D. Pa. Aug. 2, 2013) (citing Anderson, 477 U.S. at 249).    “A

judge does not sit as a trier of fact when deciding a motion for

summary judgment even if the case is scheduled to be heard

without a jury.”   Id. (quoting Stewart v. Bert Bell/Pete Rozelle

NFL Player Ret. Plan, No. 12-3719, 2012 WL 122362, at *4 (D. Md.


                                10
Jan. 12, 2012)).   But see Chao v. Local 54, Hotel Emps. & Rest.

Emps. Int’l Union, 166 F. Supp. 2d 109, 116 (D.N.J. 2001)

(“While questions of ‘reasonableness’ involve a primarily

factual inquiry, in a non-jury case, where the material

evidentiary facts relating to the issue of ‘reasonableness’ have

been fully developed in the record and are undisputed, the Court

may appropriately grant summary judgment if a bench trial would

not enhance its ability to draw inferences and conclusions.”

(citing Coats & Clark, Inc. v. Gay, 755 F.2d 1506, 1509-10 (11th

Cir. 1985); Nunez v. Superior Oil Co., 572 F.2d 1119, 1123-24

(5th Cir. 1978))); Coleman v. Mfrs. Hanover Corp., No. 89-1249,

1990 WL 27370, at *5 n.4 (E.D. Pa. Mar. 14, 1990) (“To the

extent that the court must draw inferences from the undisputed

evidentiary facts to determine whether there has been prohibited

discrimination, the court in a nonjury case is entitled to draw

such inferences and conclusions on motions for summary judgment

if a bench trial would not enhance its ability to draw those

inferences and conclusions.” (citing Coats & Clark, 755 F.2d at

1509-10; Nunez, 572 F.2d at 1123-24; Phillips v. Amoco Oil Co.,

614 F. Supp. 694, 723 n.35 (D. Ala. 1985), aff’d, 799 F.2d 1164

(11th Cir. 1986))).

     C.   Weiss-Aug’s ERISA Plan

     The Court will address the arguments by both sides

concerning whether the Aetna PA Policy may properly be


                                11
considered an ERISA plan document.    These arguments were briefed

in both Plaintiff’s Motion for Partial Summary Judgment and

Defendants’ Motion for Summary Judgment.     This Court has

considered the parties’ respective positions and holds that the

Aetna PA Policy is an ERISA plan document under the Weiss-Aug

Plan and may properly control the rights and obligations of the

parties in this case.

     By way of background, ERISA defines an “employee welfare

benefit plan” as

     any plan, fund, or program which was heretofore or is
     hereafter established or maintained by an employer or
     by an employee organization, or by both, to the extent
     that such plan, fund, or program was established or is
     maintained for the purposes of providing for its
     participants or their beneficiaries, through insurance
     or otherwise

certain benefits.   29 U.S.C. § 1002(1). 5   This plan must be

“established and maintained pursuant to a written instrument.”

     Plaintiff essentially argues that an insurance policy may

not serve as an ERISA plan document, while Defendant argues that

they may.   Plaintiff relies on the ERISA statute and

corresponding regulations and case law.



5 In Section VI of Plaintiff’s Motion for Partial Summary
Judgment, Plaintiff argues that an insurance policy cannot be an
ERISA plan as defined supra. As described in the case law
infra, multiple insurance policies can be the “written
instrument” evidencing an ERISA plan. There is a difference
between an ERISA plan, which is comprised of all the insurance
policies here, and an ERISA plan document, which are the Aetna
insurance policies here.


                                 12
        a. The Contents of the Weiss-Aug ERISA Plan Document

     Plaintiff’s first argument centers on Weiss Aug’s Form

5500.   Before analyzing the arguments, additional context is

appropriate.    Form 5500 is a document submitted by an ERISA plan

administrator to the Internal Revenue Service (“IRS”), which, in

turn, provides copies to the Department of Labor (“DOL”).   Form

5500, also referred to as the “annual report” generally shows

financial information concerning an employer-sponsored benefit

plan.   See 29 U.S.C. § 1023.

     When an employer-sponsored benefit plan contains any

benefits “purchased from and guaranteed by an insurance company,

insurance service, or other similar organization” then a

Schedule A must be attached for every defined benefit plan.     29

U.S.C. § 1023(e).   In fact, Schedule A itself instructs the

filer to “[p]rovide information for each contract on a separate

Schedule A.”

     In this case, Weiss-Aug filed a Form 5500 in 2010 for a

plan entitled “Weiss-Aug Co., Inc. Employee Health Care Plan.”

The Form 5500 contained four Schedule A’s corresponding to the

benefits provided under the plan through insurance companies.

The first Schedule A discloses that “Aetna Health, Inc.”

provides health and prescription drug benefits pursuant to an

HMO contract.




                                 13
     Plaintiff’s argument is that the Form 5500 shows that

Weiss-Aug’s ERISA Plan, which controls the rights and

obligations of Plaintiff, is different than the Aetna PA Policy.

Plaintiff contends that because Form 5500 states the name of the

ERISA plan as the “Weiss-Aug Co., Inc. Employee Health Care

Plan,” but the name of the overall health insurance policy is

“Aetna Choice POS Liberty Flex Benefits Package” the Aetna PA

Policy cannot control Plaintiff’s rights and obligations.    The

obvious consequence is that Minerley is no longer required to

reimburse Aetna from his third-party award. 6   Plaintiff cites no

part of the ERISA statute or corresponding regulations, nor any

case law in support of this contention.

     Defendants counter by essentially arguing that the

insurance policies, as a group, are the Weiss-Aug benefits plan. 7

Defendants cite to a long string of decisional law in multiple

circuits as evidence that this is appropriate under ERISA and




6 Plaintiff does not provide any insight into whether this
argument would require the Court to find that Plaintiff was not
entitled to any benefits under the plan.
7 Plaintiff’s reply brief admits that insurance policies may
constitute ERISA plan documents. Plaintiff then attempts to
distinguish the cases discussed infra. While the facts in each
case may differ from the present facts, Plaintiff has not
rebutted the central premise encapsulated by each of these
cases: an insurance policy may be a “written instrument” meaning
it may serve as one of the documents comprising an ERISA plan.


                                14
assert that no part of the ERISA statute or its animating

regulations deem this procedure a violation.

     This Court adopts the case law presented by Defendants, and

finds that insurance policies may serve as both ERISA plan

documents and as plan assets. 8   “[A]n insurance policy may

constitute the ‘written instrument’ of an ERISA plan.”     Cinelli

v. Sec. Pac. Corp., 61 F.3d 1437, 1441 (9th Cir. 1995).    See

also Frazier v. Life Ins. Co. of N. Am., 725 F.3d 560, 566 (6th

Cir. 2013) (“[T]here appears to be no reason [under ERISA] why

an insurance policy cannot be both a plan document and asset.”);

Gable v. Sweetheart Cup Co., 35 F.3d 851, 856 (4th Cir. 1994)

(“An insurance policy may constitute the ‘written instrument’ of

an ERISA plan . . . .”).

     For the Aetna insurance policies to serve as both plan

assets and plan documents, however, they must still be a


8 This Court also rejects the argument made by Plaintiff in
Section III of its Motion for Partial Summary Judgment. There,
Plaintiff argues that if Aetna’s insurance policies are
considered ERISA plan documents, then all the other insurance
Weiss-Aug procured for its employees are also plan documents.
Plaintiff asserts that there can be only one ERISA plan
document. That is not true. Tetreault v. Reliance Std. Life
Ins. Co., 769 F.3d 49, 55 (1st Cir. 2014) (“ERISA certainly
permits more than one document to make up a benefit plan’s
required written instrument.”). Accord Huffman v. Prudential
Ins. Co. of Am., No. 2:10-cv-05135, 2018 U.S. Dist. LEXIS 13665,
at *11-12 (E.D. Pa. Jan. 29, 2018) (“[I]n many cases a series of
documents together comprise the plan, because ‘ERISA certainly
permits more than one document to make up a benefit plan’s
required written instrument.’” (quoting Tetreault, 769 F.3d at
55)).


                                  15
“written instrument.”   A document may serve as an ERISA plan

document if, “from the surrounding circumstances a reasonable

person can ascertain the intended benefits, a class of

beneficiaries, the source of financing, and procedures for

receiving benefits.”    Menkes v. Prudential Ins. Co. of Am., 762

F.3d 285, 190 (3d Cir. 2014).   The Aetna policies contain

information on the intended benefits (generally, health

insurance), the class of beneficiaries (employees at Weiss-Aug),

the source of financing (premiums paid by Weiss-Aug and its

employees), and the procedures for receiving benefits.

     Plaintiff presents a few more arguments on this point in

its reply brief.   First, Plaintiff continues to strenuously

argue that there is a single ERISA plan document and that it

cannot be Aetna’s insurance policies. 9   Second, Plaintiff argues

that Weiss-Aug never possessed the Aetna PA Policy and never

disseminated it until four years after the instant litigation

began.   Third, Plaintiff argues that the summary document




9 Plaintiff also argues in Section XI of its Motion for Partial
Summary Judgment that the 2015 creation and dissemination by
Weiss-Aug of a new Weiss-Aug Co. Inc. Employee Benefits Plan is
evidence that there was not an ERISA plan in place in 2010.
What Weiss-Aug may or may not have done in 2015 is irrelevant to
the events at issue here. Further, the fact that Plaintiff
believes this is a proper ERISA plan, even though it
“incorporates the component insurance policies” into the plan —
a so-called “wrap” document — is contradictory of many of
Plaintiffs arguments that an insurance policy cannot also be an
ERISA plan document.


                                 16
distributed at the meeting was the only plan document, and it

cannot control.

     As to the first argument, Plaintiff provides no factual

support.   It has spent five years litigating this case and has

failed to uncover a single document that Weiss-Aug created that

is the so-called “ERISA Master Plan.”    Just because Weiss-Aug

gave its plan a name on a Form 5500 does not raise a genuine

issue of material fact that Weiss-Aug created some sort of

master plan.    In fact, Myshkoff’s testimony states otherwise.

Weiss-Aug used the insurance policies it purchased to serve as

ERISA plan documents.

     As to the second argument, Plaintiff again provides no

factual support.    Defendants have produced a March 4, 2010

letter showing that the Aetna PA Policy was sent to Mary Dante

at Weiss-Aug.     Whether Myshkoff remembers receiving the policy

at that time is irrelevant, as there is clear documentary

evidence stating Weiss-Aug did receive it.

     As to the third argument, Plaintiff is without either

factual or legal support.    It is irrelevant whether a plan

design document was distributed to Weiss-Aug employees at the

October 27, 2009 meeting, because Plaintiff argues that summary

documents create no legal rights or obligations not within the

plan documents.    Cigna Corp. v. Amara, 563 U.S. 421, 438 (2011)

(“[W]e conclude that the summary documents, important as they


                                  17
are, provide communication with beneficiaries about the plan,

but that their statements do not themselves constitute the terms

of the plan . . . .”).

          b. Weiss-Aug’s Adoption of the Aetna PA Policy as Part of
             Its ERISA Plan

     Next, Plaintiff argues that for an insurance policy to be

considered a plan document, the insurance policy must indicate

it is a plan document.    Defendants argue that an insurance

policy need not state it is a plan document for it to be legally

designated as such.    Further, Defendants argue that Weiss-Aug

believed the Aetna PA Policy to be a plan document.

     Horn v. Berdon, Inc. Defined Ben. Pension Plan, 938 F.2d

125 (9th Cir. 1991) is instructive here.    There, the Ninth

Circuit determined that a board resolution was a plan document.

Id. at 127-28.    In reaching this holding, the Ninth Circuit

stated:

     ERISA requires only that an employee benefit plan be
     established and maintained by a “written instrument.”
     29 U.S.C. § 1102(a)(1). No additional formalities are
     required. In particular, there is no requirement that
     documents claimed to collectively form the employee
     benefit plan be formally labelled as such. We see no
     reason to require an employer to comply with such a
     formality not imposed by law.

See also Tetreault v. Reliance Std. Life Ins. Co., 769 F.3d 49,

55 (1st Cir. 2014) (citing the above Horn quotation favorably);

Milwaukee Area Joint Apprenticeship Training Comm. v. Howell, 67

F.3d 1333, 1338 (7th Cir. 1995) (same).    Neither Weiss-Aug nor


                                  18
Aetna was obligated to label the Aetna policies as ERISA plan

documents for them to serve as such.

       Moreover, there is evidence that Weiss-Aug adopted the

Aetna PA Policy as a plan document, because Myshkoff stated they

did.    Plaintiff’s citation to Myshkoff’s deposition is

misleading.    First, the question posed to Myshkoff did not ask

what she believed to be an ERISA plan document, but whether

anyone else identified to her documents as ERISA plan documents.

Second, Myshkoff clearly stated she believed that the insurance

policies from Aetna constituted an ERISA plan:

       Q.    Okay. What other documents have ever been
       identified as constituting the ERISA plan?
       * * *
       A.    Other documents that have been identified and
       that provided are the certificate of coverage, the
       agreements, the plan design documents. Those are the
       documents I’m familiar with and that I’ve seen.

(objections omitted).    The Aetna PA Policy, comprised of the

group agreement and certificate of coverage, was identified by

Myshkoff as a document “constituting the ERISA plan” at Weiss-

Aug.    Myshkoff was the plan administrator for the Weiss-Aug

Plan.    She was in the best position to identify which documents

did and did not constitute the Weiss-Aug Plan.    Plaintiff’s

argument does not show that the Aetna PA Policy was not a Weiss-

Aug Plan document. 10


10Plaintiff’s argument in their reply brief requiring adoption
of the Aetna PA Policy through the formal procedure set forth in


                                 19
     Plaintiff is incorrect—as argued in his reply brief—that

the case law requires an employer to specifically intend to

designate particular documents as its ERISA plan documents.

Instead, Menkes stands, in part, for the proposition that a plan

only comes to fruition when the employer “has expressed an

intention to provide benefits on a regular and long-term basis.”

762 F.3d at 290.   Even it did, Myshkoff, the plan administrator,

testified that she believed the certificates of coverage and the

group agreements — the Aetna policies — constituted the ERISA

plan.

        c. The Effects of the Alleged ERISA Violations on whether
           the Aetna PA Policy is an ERISA Plan Document

     Sections IV, V, and VII-X of Plaintiff’s Motion for Partial

Summary Judgment detail alleged ERISA violations (separate and

apart from those contained in the amended complaint) committed

by Aetna and Weiss-Aug.   Before addressing these arguments, it

is important to clarify what roles Aetna and Weiss-Aug played.

Aetna provided insurance to Weiss-Aug to offer to its employees.




the so-called ERISA Master Plan document is also unavailing.
Plaintiff has not brought forward this document and, as a
result, cannot cite to any breach of procedure supposedly
contained in it. The case law cited is also unhelpful, as those
cases are concerned with adoption or amendment when there is a
single, formal document delineating the procedure that must be
followed. ERISA does not require such a document and there is
no such document here.


                                20
Weiss-Aug served as the “plan sponsor” and Myshkoff, an employee

of Weiss-Aug, was the “plan administrator” of the ERISA plan.

     In response to all of Plaintiff’s arguments, which are

described separately below, Defendants argue: (1) they were

neither the plan sponsor or plan administrator, so should not

suffer the legal consequences of any alleged violations by those

individuals/entities; (2) they met all duties and obligations

required of them under ERISA and corresponding regulations; and

(3) Minerley, at the very least, had electronic access to the

Aetna PA Policy and the Aetna NJ Policy.

             i. Section IV

     Plaintiff makes two arguments under Section IV.     First,

Plaintiff argues that a summary plan document (“SPD”) cannot

alter the terms of an ERISA plan.      Second, Plaintiff argues that

Aetna’s ability to cancel or change its insurance policy at any

time circumvents the ERISA requirement that a plan administrator

cannot unilaterally alter the terms of the ERISA plan.

     Plaintiff’s first argument is irrelevant to the facts of

this case.   No SPD is at issue in this case, and Defendants are

not claiming that an SPD’s terms supersede those of their own

insurance policies. 11   In fact, Defendants argue the opposite.


11Plaintiff argues in Section X that because only a summary plan
document was disseminated to employees, only its terms may
control. This is contradictory to Plaintiff’s own argument.
Plaintiff’s contention is also unsupported by record facts, as


                                  21
     Plaintiff’s second argument is not supported by the facts

or the ERISA statue.   If Aetna had chosen to terminate its

contract with Weiss-Aug, it would not have terminated Weiss-

Aug’s entire ERISA plan, just a portion of it. 12   Moreover, as

Defendants suggest, 29 U.S.C. § 1341 does not prohibit Aetna,

but the plan administrator, Myshkoff.

     Plaintiff’s amendment argument also misses the mark.

Because the Aetna policies are a part of the ERISA plan, they

delineate the amendment procedures agreed to by the plan

sponsor, Weiss-Aug.    If Aetna amends its policies as required

under the policy, then amendment is proper, as Weiss-Aug agreed

to this amendment procedure when it procured the insurance.

Plaintiff does not complain that any amendment was in violation

of the insurance policies.

           ii. Section V

     In this section, Plaintiff argues that because Aetna made

changes to the Aetna PA Policy and did not notify the insureds,

the Aetna PA Policy cannot be an ERISA plan document.




Plaintiff had access to the Aetna PA Policy through an online
portal.

12Plaintiff has continually conflated the ERISA plan with an
ERISA plan document. These are not the same. ERISA plan
documents compose the ERISA plan. ERISA plan documents can
include a group of insurance policies, as discussed supra.


                                 22
     Again, Plaintiff incorrectly states that Aetna was a plan

administrator. 13    The ERISA regulation found at 29 C.F.R. §

2520.104b-3 does not require Aetna to provide a “[s]ummary of

material modifications to the plan;” it requires Myshkoff, the

plan administrator, to provide it.        While, undoubtedly,

amendments were made, Plaintiff does not cite to any fact of

record to support his contention that notice of the change to

the policy was not given to him.        It is also undisputed that

Minerley could access his Aetna policies at any time through an

online portal.      Even if Aetna was required to give notice,

Plaintiff provides no fact — as is his obligation at summary

judgment — showing that Aetna did not provide notice.

          iii. Section VII and VIII

     Plaintiff argues here that Aetna PA Policy was never

disclosed to Minerley as required under ERISA.        Plaintiff admits

that the Aetna NJ Policy was disclosed to Minerley, and as a

result states that only the Aetna NJ Policy may control.        As

stated previously, the undisputed evidence shows that Minerley

had access to the Aetna PA Policy through an online portal.

Minerley states in his declaration that he never received the

Aetna PA Policy from Defendants or his employer.        But, he admits




13Here, Plaintiff states Aetna is a “claims administrator and
not a Plan sponsor.” In context, it appears that the Plaintiff
meant to say Aetna is a plan administrator.


                                   23
in his deposition that he accessed the Aetna website where this

exact plan was stored.    While the Aetna PA Policy may not have

been distributed to him in paper form, it was available to him

through the online portal.    Whether he chose to access it or not

does not excuse him from its obligations.

     Plaintiff also cites two cases from the Second Circuit in

his reply brief concerning the legal consequence of not

providing a plan document.    Neither case changes this Court’s

course.   In Burke v. Kodak Ret. Income Plan, 336 F.3d 103 (2d

Cir. 2003), the Second Circuit examined a situation where an SPD

conflicted with a plan.   Burke is not this case, as the concern

here is whether the Aetna PA Policy was available to Minerley.

The other case, Davis v. NMU Pension & Welfare Plan, 810 F.

Supp. 532 (S.D.N.Y. 1992) concerns the application of New York

state civil practice rules and an attempt to shorten a statute

of limitations period.    The court found that the plan had failed

to include the shortened limitations period in the “actual trust

agreement establishing the Plan or in collective bargaining

agreements.”   Id. at 534.   The terms at issue here were

disclosed in the Aetna PA Policy, so there is no issue with

whether the terms were improperly disclosed in another

document. 14


14Plaintiff similarly argues under section IX that the Aetna PA
Policy could not constitute an ERISA plan document because it


                                 24
          iv. Plaintiff’s Arguments in His Response to
              Defendants’ Motion for Summary Judgment 15

     Plaintiff’s make two other arguments within their response

to Defendants’ Motion for Summary Judgment.   First, Plaintiff

argues that Defendants violated a rule that plan benefits may

not be determined by the domicile of the plan member.   Second,

Plaintiff again argues that the subrogation right is not a part

of the ERISA plan.

     Plaintiff’s first argument is incorrect.   It is important

to first note that Plaintiff has misquoted Prudential Ins. v.

Doe, 140 F.3d 785 (8th Cir. 1998).   This case does not stand for



was not made available for inspection nor were copies furnished.
As detailed supra, it is uncontested that Minerley admitted he
had access to an Aetna online portal where his policies were
stored. He also admitted that he logged into this account.
Plaintiff does not rebut this fact. It was available for
inspection and electronic copies were furnished. Again,
Plaintiff’s argument that Weiss-Aug never received the policies
is incorrect, as Weiss-Aug received a March 4, 2010 letter
containing the Aetna policies. Finally, Plaintiff does not
argue that a failure by the plan administrator, Myshkoff, to
distribute copies of the policies automatically voids the
insurance. Plaintiff’s argument in his reply brief that
disclosing the wrong documents requires the Court to enforce
only the documents disclosed is similarly inapplicable. Because
this Court finds that the Aetna PA Policy was disclosed, this
case law is unavailing.

15Plaintiff presented a third argument concerning Loren v. Blue
Cross & Blue Shield, 505 F.3d 598 (6th Cir. 2007). This
argument is not on point. Loren states that the filing of a
single Form 5500 creates the presumption that the “employer
intended to create only one ERISA plan.” Id. at 605-06.
Defendants do not assert that there is more than one ERISA plan,
just that there are multiple ERISA plan documents — the Aetna
policies — that make up the substance of that plan.


                               25
the proposition that “parties may not contract to choose a state

law as the governing law in an ERISA-governed plan” (emphasis

added) but that “parties may not contract to choose state law as

the governing law of an ERISA-governed benefit plan.”     Id. at

791.    The addition of “a” alters the meaning of the quote.

Aetna did not choose state law as the governing law, as it

contracted to have federal and Pennsylvania law apply to the

Aetna PA Policy.

       Moreover, Plaintiff’s reliance on Conkright v. Frommert,

559 U.S. 506 (2010) is misplaced.     The opinion in Conkright

concerned whether the Second Circuit may alter the standard of

review of a District Court over a plan administrator when a plan

administrator has power under the ERISA plan to construe

ambiguous terms.    The Supreme Court’s quote, stating that

“[b]enefits cannot be different depending upon where” a

beneficiary resides, had no relation to whether the

beneficiaries were covered by different insurance policies.      Id.

at 521.    The Supreme Court was concerned that creation of

different law at the Circuit level may give rise to different

interpretations and different rights for beneficiaries under the

same ERISA plan.    Obviously, this is not the case here.

Plaintiff acknowledges such in a footnote, stating that

insurance policy coverage may differ from state-to-state under

ERISA.


                                 26
     Plaintiff’s second argument also fails.      As discussed

supra, the Aetna PA Policy clearly discloses that Aetna has a

subrogation right.    Whether or not a SPD complies with 29 C.F.R.

§ 2520.102-3(l) is of no moment.      That regulation governs the

actions of the plan administrator, not the insurance company.

     As a result, Plaintiff’s Partial Motion for Summary

Judgment will be denied.

     D.   Applicability of the Aetna PA Policy to Minerley

     This Court has determined that the Aetna PA Policy is an

ERISA plan document under Weiss-Aug’s employer-sponsored

benefits program.    Thus, it has rejected all of Plaintiff’s

arguments that the ERISA statute or its corresponding

regulations preclude the Aetna PA Policy from being considered

in this case.   It is undisputed that Minerley was a beneficiary

under the Aetna PA Policy and that the Aetna PA Policy paid for

all of the health benefits he received following his accident.

Therefore, the threshold issue of which insurance policy applies

to Minerley has been addressed: it is the Aetna PA Policy.

     E.   Plaintiff’s Requirement to Exhaust Administrative
     Remedies

     Defendants assert in their motion for summary judgment that

Plaintiff’s claims are improperly before this Court because

Plaintiff has failed to exhaust administrative rights as

required under the Aetna PA Policy.      Because this Court finds




                                 27
that the Aetna PA Policy applies to this dispute and that it

contains an administrative exhaustion requirement, this Court

will start by examining Defendants’ argument concerning

Minerley’s requirement to exhaust administrative remedies.

       The law is clear on this point: “[e]xcept in limited

circumstances . . . a federal court will not entertain an ERISA

claim unless the plaintiff has exhausted the remedies available

under the plan.”    Harrow v. Prudential Ins. Co. of Am., 279 F.3d

244, 249 (3d Cir. 2002) (quoting Weldon v. Kraft, Inc., 896 F.2d

793, 800 (3d Cir. 1990)) (omission in original).    However, “[a]

plaintiff is excused from exhausting administrative procedures

under ERISA if it would be futile to do so.”    Id. (citing Berger

v. Edgewater Steel Co., 911 F.2d 911, 916 (3d Cir. 1990)).

First, this Court will determine whether exhaustion is required,

then this Court will determine whether exhaustion would be

futile.

       There are two ways in which Defendants argue exhaustion may

be required under the Aetna PA Policy.    First, the request for

reimbursement may be considered an “adverse benefit

determination” because the reimbursement resulted “in denial,

reduction, or termination of a benefit or the amount paid for

it.”    An adverse benefit determination may be made when Aetna

determines that a benefit “is excluded from coverage.”    There is

no doubt that Aetna required a reimbursement reduced or


                                 28
terminated the health benefit that Minerley received, namely,

the emergency services after his accident.    This was a

determination that these emergency services were excluded from

coverage because a third-party was legally obligated to pay for

them.

     Once an adverse benefit determination is made, the

beneficiary must make use of the Aetna PA Policy’s appeal

process before bringing an action in court.    As the Aetna PA

Policy states, the appeal process is “mandatory and must be

exhausted prior to . . . the establishing of any litigation . .

. regarding either any alleged breach of the Group Agreement or

Certificate by HMO, or any matter within the scope of the

Complaints and Appeals process.” (emphasis in original).

     Second, Plaintiff’s dissatisfaction with the reimbursement

request may be considered a “complaint.”    Under the Aetna PA

Policy, a complaint “is an expression of dissatisfaction about .

. . the quality of coverage, operations or management policies

of the HMO.”   If Minerley was unhappy with Aetna’s reimbursement

policy, which the present years-long litigation conclusively

shows he is, then he had a “complaint.”    A complaint has a

separate administrative track than an appeal.    This separate

track is still “mandatory and must be exhausted prior to . . .

the establishing of any litigation . . . regarding either any

alleged breach of the Group Agreement or Certificate by HMO, or


                                29
any matter within the scope of the Complaints and Appeals

process.” (emphasis in original).

     This Court finds that Minerley had, at least, a

contractually defined “complaint.”   Minerley’s dissatisfaction

with the “quality of coverage, operations or management

policies” of the Aetna PA Policy or the Aetna Defendants — in

other words, his dissatisfaction with the reimbursement

provisions — was subject to administrative exhaustion

requirements.   It is undisputed that Minerley never complained

to Aetna when he received the reimbursement request in July 2010

and never worked his way through the prescribed administrative

process.   This was contractually required before the instant

litigation could be filed.   This Court finds that exhaustion is

contractually required.

     Plaintiff attempts to resist the clear terms of the Aetna

PA Policy by submitting seven different arguments.     These

arguments center variously on the definitions and procedures

concerning “adverse benefit determinations” and “claims.” 16

Plaintiff’s arguments are unavailing.   Even if this Court

determined that there was no “claim” or no “adverse benefit

determination” it is clear that Minerley had a “complaint” about


16The Court notes here that Plaintiff’s citations in this
section of their brief are all to the Aetna NJ Policy, not the
Aetna PA Policy. This makes a difference, as the language
differs between the two policies.


                                30
his Aetna PA Policy.   Minerley was obligated to exhaust his

administrative remedies under the contract before bringing this

case to this Court.

     Plaintiff makes several other arguments concerning the

exhaustion requirement in the Aetna PA Policy.   First, Plaintiff

argues that 29 C.F.R. § 2590.715-2719 required Defendants to

send a “Notice of Adverse Benefit Determination” in a certain

manner.   Defendants correctly point out that this regulation,

per subsection (g), notes it is only applicable to group health

plans beginning on or after January 1, 2017.   This plan began in

2009.   Second, Plaintiff does not address why Minerley’s “claim”

is still not subject to administrative exhaustion.   Plaintiff is

not deemed to have exhausted his administrative remedies per 29

C.F.R. § 2590.715-2719.

     Second, Plaintiff argues that the reimbursement provision

of the Aetna PA Policy is ambiguous as to whether Plaintiff must

appeal a reimbursement denial.   It is clear that Plaintiff has a

“claim” and did not pursue his administrative remedy under the

Aetna PA Policy.   He cannot complain about the allegedly poor

draftsmanship of another section, when the section on exhaustion

was clear.   This Court need not reach New Jersey law on the

subject, to the extent it applies.

     Third, Plaintiff argues that this Court is not deprived of

subject matter jurisdiction just because he did not exhaust his


                                 31
administrative remedies.     He also admits that it is a “basic

tenet” of administrative law that exhaustion is required as a

prerequisite to suit.   This Court declines to exercise its

discretion to ignore this “basic tenet,” especially when

Plaintiff provides no good reason to ignore it.

     Fourth, Plaintiff argues that this case presents solely

questions of statutory interpretation, not medical or plan

expertise.   As presented by Plaintiff, that is not this case.

This case centers on the interpretation of an insurance policy

and Defendants right to reimbursement.     The interpretation of

the Aetna PA Policy is something those involved in Aetna’s

administrative review process are keenly aware of and well-

versed in.   Again, the Court declines to exercise its discretion

to ignore the exhaustion requirement.

     Fifth, Plaintiff argues that administrative exhaustion

principles do not apply when there are claims of across-the-

board errors.   Plaintiff cites Sportscare of Am., P.C. v.

Multiplan, Inc., No. 10-cv-04414, 2013 U.S. Dist. LEXIS 54947,

at *31-32 (D.N.J. Apr. 17, 2013) for this proposition.     This

case is distinguishable because, in relevant part, the Court

there found that the administrative exhaustion requirement under

the contract was inapplicable.    Id.   In other words, the

situation the claimant presented in that case did not fit within

the terms of the contract.    This Court finds Plaintiff has a


                                  32
“claim” and was required to pursue administrative remedies

before bringing it to this Court.

        Moreover, there are fact-specific determinations that are

made before any reimbursement demand is made.     Aetna must

determine what policy covers the individual, what policy paid

for the health care, whether the policy provides a subrogation

right, and whether the situation gives rise to that right.

     Finally, Plaintiff argues that exhaustion is not required

because it would be futile.     Generally, “[w]hether to excuse

exhaustion on futility grounds rests upon weighing several

factors, including: (1) whether plaintiff diligently pursued

administrative relief; (2) whether plaintiff acted reasonabl[y]

in seeking immediate judicial review under the circumstances;

(3) existence of a fixed policy denying benefits; (4) failure of

the insurance company to comply with its own internal

administrative procedures; and (5) testimony of plan

administrators that any administrative appeal was futile.”

Harrow, 279 F.3d at 250.

     Plaintiff has not shown that any factor applies to this

case.     It is undisputed that Plaintiff did not bring his “claim”

to Aetna, has not shown that Aetna has a “fixed policy denying

benefits”, has not shown that Aetna failed to comply with its

own procedures, and has not provided testimony from Aetna

stating that an administrative appeal would be futile.     Instead,


                                  33
Plaintiff decided to reimburse Aetna and then bring suit almost

immediately thereafter.   Plaintiff’s argument concerning

futility is factually and legally unsupported.

     Thus, Plaintiff has presented no reason why this Court

should not require, as a prerequisite to suit, Plaintiff to

exhaust administrative remedies.

     F.   Plaintiff’s Claims Requiring Administrative Exhaustion

     Plaintiff presents a final argument.   Plaintiff argues that

even if his claims are generally subject to exhaustion, the

fiduciary duty claims he has pled are not subject to an

administrative exhaustion requirement.   This issue was fully

briefed and decided in this Court’s prior order denying

Defendants’ Motion to Dismiss, Motion to Strike, and/or Motion

for Summary Judgment [54, 64, 67, 68, 79, 80].   Defendants rely

on essentially the same arguments and case law that they relied

upon then to attempt to force these fiduciary duty claims into

the exhaustion process now.   Thus, this Court will not disturb

its previous holding.

     This Court notes that Defendants also argue that

Plaintiff’s fiduciary duty claims should be dismissed.

Unfortunately, Defendants spend little time discussing it.    For

example, while Defendants contend that Pennsylvania law applies,

Defendants do not show why either Pennsylvania law or ERISA

would require this Court to dismiss these claims.   As argued,


                                34
without proper factual and legal support discussing each

fiduciary duty claim pleaded by Plaintiff, this Court declines

at this juncture to dismiss those claims because Defendants have

not met their burden at summary judgment.

                           CONCLUSION

     Based on the foregoing analysis, Plaintiff’s Partial Motion

for Summary Judgment will be DENIED and Defendants’ Motion for

Summary Judgment will be GRANTED, IN PART, and DENIED, IN PART.

All claims but the fiduciary duty claims will be dismissed.

     An appropriate Order will be entered.



Date: September 29, 2018              s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                               35
